ROBERT S. HEWITT, Circuit Judge.
This cause came on for hearing upon the motion of defendant Sulo Ylitalo, served February 28, 1967, to quash a witness subpoena decus tecum.
*65Supplemental to the final judgment and in support of execution the plaintiff served its notice to take the deposition of the defendant Sulo Ylitalo upon oral examination. Defendant was served a subpoena duces tecum directing that he bring certain business records at the time appointed for the taking of his deposition.
Florida Rules of Civil Procedure, 1967 Revision, Rule 1.560, provides that in aid of a judgment the judgment creditor may examine any person including the judgment debtor in the manner provided in the rules for taking depositions. The rule does not provide that the execution must first be returned unsatisfied before advantage may be taken of it.
The court is of the view that the provisions of this rule are cumulative and supplemental to the provisions of Florida Statutes 1965, §§55.52 - 55.61.
The court is also of the view that the defendant may be required to produce financial records by a subpoena duces tecum.
It is accordingly ordered thát the defendant’s motion to quash the witness subpoena duces tecum is denied.